No.    92-145

                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                  1992



 STATE OF MONTANA,
                    Plaintiff and Respondent,


 GEORGE A. COLLINS,
                    Defendant and Appellant.



 APPEAL FROM:                   District Court of the Fourteenth Judicial District,
                                In and for the County of Meagher,
                                The Honorable Roy C. Rodeghiero, Judge presiding.


 COUNSEL OF RECORD:
                    For Appellant:
                                George A. Collins, Pro Se, Townsend, Montana
                    For Respondent:
                                Hon. Marc Racicot, Attorney General, Helena, Montana
                                Elizabeth L. Griffing, Assistant Attorney General,
                                Helena, Montana
                                John V. Potter Jr., County Attorney, White Sulphur
                                Springs, Montana


                                                  Submitted on Briefs: June 4, 1992
                                                             Decided: June 30, 1992



      JUN 3 0 1992
      &d     s*?;fL
CLERK OF SUi3W?:C,?E.
                    COURT
   STATE OF I r i b i i TlANA
{
    .   ;
    Justice Fred J. Weber delivered the Opinion of the Court.

            On November 1, 1991, the Fourteenth Judicial District Court,
    Meagher County, dismissed an appeal by the defendant from a justice
    court traffic conviction. Defendant appeals this order dismissing
    his appeal.     We affirm.
            The dispositive issue in this case is whether the defendantls
    notice of appeal was timely.
            On August 29, 1991, the Meagher County Justice of the Peace
    convicted the defendant, George A. Collins, of several traffic
    violations.     Subsequently, Mr. Collins filed his notice of appeal
    with the justice court.      The record shows that the justice court
    received this notice on September 16, 1991.       After hearing the
    matter, the Fourteenth Judicial District Court dismissed Mr.
    Collins1 appeal from justice court finding the appeal was untimely.
            Section 46-17-311(2), MCA, provides that a criminal defendant
    may appeal a justice court ruling to the district court by filing
    written notice of appeal within ten days after a judgment is
    rendered.     Here, Mr. Collins filed his notice eighteen days after
    the justice court rendered judgment. We agree with the conclusion
    of the District Court that Mr. Collins1 notice of appeal was
    untimely.     We hold the District Court properly dismissed this
    action.
            Affirmed.
            Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
    1988 Internal Operating Rules, this decision shall not be cited as
    precedent and shall be published by its filing as a public document
                                                                         -L

                                                                 4   -
4     ,'
    with the Clerk of this Court and by a report of its result to the
    West Publishing Company.